DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated February 1, 2022 in which claims 1, 7, and 12 have been amended, and claims 2, 5, 8, 11, and 13. Therefore, claims 1, 3, 4, 6, 7, 9, 10, 12, 14, and 15 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
generating, by a payment collection device, verification information for a to-be- processed target payment transaction, and providing the verification information to a payment device, 
wherein the providing the verification information to the payment device comprises:  generating and broadcasting, by the payment collection device, a first wireless signal that includes the verification information; and
obtaining, by the payment device, the verification information from the first wireless signal after detecting the first wireless signal; 
generating, by the payment device, payment information, and providing the payment information to the payment collection device, the payment information including payment account information and the verification information obtained from the payment collection device; 
obtaining, by the payment collection device, the payment information through code scanning; 
performing,  by the payment collection device, matching verification by using the verification information included in the payment information and the verification information locally generated; and 
if the matching verification succeeds, completing a payment request by using the account information included in the payment information.  
THE LIMITATIONS OF 
generating, by a payment collection device, verification information for a to-be- processed target payment transaction, and providing the verification information to a payment device, 
wherein the providing the verification information to the payment device comprises:  generating and broadcasting, by the payment collection device, a first wireless signal that includes the verification information; and
obtaining, by the payment device, the verification information from the first wireless signal after detecting the first wireless signal; 
generating, by the payment device, payment information, and providing the payment information to the payment collection device, the payment information including payment account information and the verification information obtained from the payment collection device; 
obtaining, by the payment collection device, the payment information through code scanning; 
performing, by the payment collection device, matching verification by using the verification information included in the payment information and the verification information locally generated; and 
if the matching verification succeeds, completing a payment request by using the account information included in the payment information; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device” language; “generating”, “matching”, and “obtaining” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device” to perform the “generating”, “matching”, and “obtaining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “generating”, “matching”, and “obtaining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 7 and 12 are substantially similar to claim 1, thus, they are rejected on similar grounds. 
Dependent claims 3, 4, 6, 9, 10, 14, and 15 further define the abstract idea that is present in their respective independent claims 1, 7, and 12, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 3, 4, 6, 9, 10, 14, and 15 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1, 3, 4, 6, 7, 9, 10, 12, 14, and 15 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Xia, U.S. Patent Application Publication Number 2019/0095926.
As per claim 1, Xia explicitly teaches:
generating, by a payment collection device, verification information for a to-be- processed target payment transaction, and providing the verification information to a payment device, (Xia US2015/0134531 at paras. 5-7) ( According to various embodiments, there is provided a method of information transmission. A payment terminal receives a RF signal generated and transmitted from a receiving terminal. The RF signal includes payment information corresponding to a payment amount to be paid. The payment terminal parses the RF signal to obtain the payment information. The payment terminal sends a payment request to a bank server, according to the payment information. The payment request includes a payment account number and verification information of the payment account number. The bank serer processes the payment request, and sends a process result after processing to the payment terminal and the receiving terminal.)
wherein the providing the verification information to the payment device comprises:  generating and broadcasting, by the payment collection device, a first wireless signal that includes the verification information; and (Xia US2015/0134531 at paras. 5-7) ( According to various embodiments, there is provided a method of information transmission. A payment terminal receives a RF signal generated and transmitted from a receiving terminal. The RF signal includes payment information corresponding to a payment amount to be paid. The payment terminal parses the RF signal to obtain the payment information. The payment terminal sends a payment request to a bank server, according to the payment information. The payment request includes a payment account number and verification information of the payment account number. The bank serer processes the payment request, and sends a process result after processing to the payment terminal and the receiving terminal.)
obtaining, by the payment device, the verification information from the first wireless signal after detecting the first wireless signal; (Xia US2015/0134531 at paras. 5-7) ( According to various embodiments, there is provided a method of information transmission. A payment terminal receives a RF signal generated and transmitted from a receiving terminal. The RF signal includes payment information corresponding to a payment amount to be paid. The payment terminal parses the RF signal to obtain the payment information. The payment terminal sends a payment request to a bank server, according to the payment information. The payment request includes a payment account number and verification information of the payment account number. The bank serer processes the payment request, and sends a process result after processing to the payment terminal and the receiving terminal.)
generating, by the payment device, payment information, and providing the payment information to the payment collection device, the payment information including payment account information and the verification information obtained from the payment collection device; (Xia US2015/0134531 at paras. 5-7) (According to various embodiments, there is provided a method of information transmission. An RF signal including payment information corresponding to a payment amount to be paid is generated. The RF signal is outputted to a payment terminal for the payment terminal to receive the RF signal and to parse the RF signal to obtain the payment information, and for the payment terminal to send a payment request to a bank server according to the payment information such that the bank server processes the payment request. A process result is received after the payment request is processed and sent from the bank server.)
obtaining, by the payment collection device, the payment information through code scanning; (Xia at paras. 30-32) (For example, according to the merchandise selected by the payment user at the payment terminal, the receiving user at the receiving terminal can operates the receiving terminal to generate an RF signal including the payment information corresponding to a payment amount of the merchandise to be paid. Note that, the receiving terminal can scan the RF label from the merchandise to be paid, and generate an RF signal including the payment information corresponding to a payment amount of the merchandise according to the RF label. The payment information may be the payment information including the payment amount of the merchandise. Optionally, the receiving terminal can generate above RF signal(s) through a specific application program, so as to achieve speedy generation of the RF signal, and to improve the payment efficiency. The application program can be an RF signal generating program of an instant messaging communication application.)
performing,  by the payment collection device, matching verification by using the verification information included in the payment information and the verification information locally generated; and (Xia at paras. 58-60) (Specifically, after the bank server receives the above payment request, the bank server can verify the verification information of the payment account number included in the payment request. For example, the verification information can be compared with the verification information of the payment account number bounded at the bank server. When the comparing result is consistent, the verification is successful and the payment request can be processed. For example, the payment amount can be transferred from the payment account number to the receiving account number. The receiving account number can come from the payment request, or the bank server can find the receiving account number according to the terminal ID of the payment terminal.)
if the matching verification succeeds, completing a payment request by using the account information included in the payment information.  (Xia at paras. 58-60) (Specifically, after the bank server receives the above payment request, the bank server can verify the verification information of the payment account number included in the payment request. For example, the verification information can be compared with the verification information of the payment account number bounded at the bank server. When the comparing result is consistent, the verification is successful and the payment request can be processed. For example, the payment amount can be transferred from the payment account number to the receiving account number. The receiving account number can come from the payment request, or the bank server can find the receiving account number according to the terminal ID of the payment terminal.)
As per claim 6, Xia explicitly teaches:  a payment collection device; and a payment device, wherein the payment collection device and the payment device are configured to perform the method according to claim 1.  (Xia US2015/0134531 at paras. 5-7) ( According to various embodiments, there is provided a method of information transmission. A payment terminal receives a RF signal generated and transmitted from a receiving terminal. The RF signal includes payment information corresponding to a payment amount to be paid. The payment terminal parses the RF signal to obtain the payment information. The payment terminal sends a payment request to a bank server, according to the payment information. The payment request includes a payment account number and verification information of the payment account number. The bank serer processes the payment request, and sends a process result after processing to the payment terminal and the receiving terminal.)
Claims 7 and 12 are substantially similar to claim 1, thus, they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Xia, U.S. Patent Application Publication Number 2019/0095926; in view of Ives-Halperin WIPO Patent Application Publication Number 2017/091431.
As per claim 3, 
Xia does not explicitly teach, however, Ives-Halperin does explicitly teach:  wherein the providing, by the payment collection device, the verification information to the payment device comprises: generating and broadcasting, by the payment device, a second wireless signal that includes a verification information acquisition request; after detecting the second wireless signal, sending, by the payment collection device, a third wireless signal that includes the verification information to the payment device; and obtaining, by the payment device, the verification information from the third wireless signal.  (Ives-Halperin WO2017/091431 at pp. 1-3) ("Optionally, biometric data of users associated with particular devices are obtained, stored, and retrieved by various devices, such as to prevent another user, lacking the authorized user's biometrics, from using a device obtained from an authorized user for access to a restricted resource, such as a facility, geographic location, or other resource. [0005] In a first aspect, an electronic user device is provided. Optionally, an electronic user device of this aspect includes one or more transceivers for receiving signals. Optionally, a transceiver of the one or more transceivers can be configured to receive signals transmitted over a short-range connection. The electronic user device can further include a communication engine that detects a first wireless signal having been transmitted over a short-range connection by an electronic client device and having been received by the one or more transceivers at the electronic user device. Optionally, the electronic user device can include an access-right detection engine that, in response to the detection of the first wireless signal having been transmitted over the short- range connection from the electronic client device, identifies a specification of a limited-access resource; and that facilitates a query of a data store using the specification of the limited-access resource for an access-enabling code. The electronic user device can also further include an access-right evaluation engine that generates a second wireless signal to be transmitted by the one or more transceivers. The second wireless signal can include a request for stimulus data; and the access-enabling code. The electronic user device can optionally include an interface engine that detects the stimulus data having been included in a third wireless signal received by the one or more transceivers; and that facilitates a presentation of a visual stimulus that corresponds to the stimulus data.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xia and Ives-Halperin to provide for generating and broadcasting verification data through wireless signals because it advantageously makes use of short-range communications to allow devices to exchange data with one another and facilitate access or denial of access to users associated with devices based on the exchanged data in a more reliable and secure manner.  (Ives-Halperin at pp. 1-3)
Claims 9 and 14 are substantially similar to claim 3, thus, they are rejected on similar grounds.

Claims 4, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Xia, U.S. Patent Application Publication Number 2019/0095926; in view of Banks U.S. Patent Application Publication Number 2015/0066765.
As per claim 4, Xia does not explicitly teach, however, Banks does explicitly teach:  wherein: the payment information is a payment two-dimensional code, and the payment two- dimensional code is obtained by encoding the account information and the verification information.  "(Banks US20150066765 at paras. 331-339) ( In another example, the transaction code may be provided to the payer by embedding the transaction code into a barcode or QR code. In this case, the payer may use an image scanning functionality of the payer station to scan the barcode or QR code, and extract the transaction code from the barcode or QR code. It will be appreciated that QR codes are frequently used by embedding a uniform resource locator (URL) address into the QR code which can be accessed when the QR code is scanned. Accordingly, in an alternative example, the transaction code may be incorporated into a URL which is embedded into a QR code, and the transaction code may subsequently be extracted from the URL when embedded URL is determined by scanning the QR code.  Irrespective of how the transaction code is obtained at the payer station, ultimately the transaction code will be used as a reference to allow the payer to authorise the payment. Payment details (along with other optional payment request parameters) may be retrieved from the payment service provider by also using the transaction code as a reference, and may subsequently be displayed to the payer to allow the payer to confirm the details of the transaction before providing authorisation.  Also, information regarding the payment or payee is be embedded within the transaction code.)"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xia and Banks to provide for encoding of account and verification information because it improves a customer's confidence in the use of the payment method, helps to prevent incorrect payments from being made, and offers a significant improvement in the security of the payer's personal information.  (Banks at paras. 346-349)
Claims 10 and 15 are substantially similar to claim 4, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on February 1, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3, 4, 6, 7, 9, 10, 12, 14, and 15, Examiner notes the following: 
Applicant argues that the claims are not directed to an abstract idea.  Examiner disagrees, however, and notes that but for the “device” language; “generating”, “matching”, and “obtaining” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Additionally, Applicant argues that “the claims amount to ‘significantly more’ than any abstract idea because the claims recite ‘additional elements’ that are not ‘well-understood, routine and conventional’”.  Furthermore, Applicant argues that the technological problem and applicable solution relate to payment efficiency and security when no authentication operation is performed on a user.
Examiner disagrees, however, and notes that any increased security or efficiency achieved by better exchange, analysis, and determination of information utilized to increase the efficiency, access, and accuracy of a verification and payment transaction process is merely an improvement to a business process, rather than an improvement to a computer, and without any practical application. A more streamlined business process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 112(b) rejections for now pending claims 1, 3, 4, 6, 7, 9, 10, 12, 14, and 15, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1, 3, 4, 6, 7, 9, 10, 12, 14, and 15, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                 

/CHO KWONG/Primary Examiner, Art Unit 3698